--------------------------------------------------------------------------------

Exhibit 10.1

 
EMPLOYMENT AGREEMENT


This is an Agreement by and between AIR METHODS CORPORATION, a Delaware
corporation (the “Company”), and HOWARD L. RAGSDALE (the “Executive”), effective
as of June 1, 2010.


RECITALS


Executive is presently employed by the Company and has been since the year
2009.  As of the date of this Agreement, the Executive has been appointed to the
position of Senior Vice President of Business Development.  The Company and the
Executive desire to set forth in this Agreement the terms and conditions of the
Executive’s continued employment by the Company, effective as the date first set
forth above.


AGREEMENT


In consideration of the mutual promises contained herein, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:


1.             Employment; Position; Term.  The Company hereby employs the
Executive, and the Executive hereby accepts employment with the Company, in the
capacity of Senior Vice President of Business Development.  Subject to
Section 4, the term of the Executive’s employment under this Agreement shall be
through May 31, 2011.  The term of this Agreement shall be extended for
successive one-year periods on June 1 of each year beginning June 1, 2011,
unless on or before three months prior to any such renewal date the Company or
the Executive provides written notice to the other of its or his intention not
to renew.


2.             Duties, Responsibilities and Authority.  In his capacity as
Senior Vice President of Business Development, the Executive shall have primary
responsibility for the Company’s business development initiatives, which shall
be conducted in accordance with policies established by the Company’s board of
directors (the “Board”).  The Executive shall report to and be subject to the
direction and control of the Chief Executive Officer.  The Executive shall
devote his full professional and managerial time and effort to the performance
of his duties as Senior Vice President of Business Development and he shall not
engage in any other business activity or activities which, in the mutual
judgment of the Executive and the Board, do, in fact, conflict with the
performance of his duties under this Agreement.


3.             Compensation.


(a)           Salary.  For services rendered under this Agreement, the Company
shall pay the Executive a salary of $210,000 per annum payable in accordance
with such payroll practices that are then in effect for senior personnel of the
Company.


(b)           Annual Review and Salary Adjustment.  The Executive’s salary will
not be subject to adjustment during the initial calendar year of the
Agreement.  The Executive’s first salary review shall occur prior to December
31, 2010, and, as appropriate, his salary shall be adjusted effective January 1,
2011 and shall be reviewed annually thereafter during the term of this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 


(c)           Stock Options.  The Executive may participate in equity
compensation programs of the Company in accordance with the policies applicable
to other officers of the Company upon such terms as the administrators of such
programs in their discretion determine.


(d)           Benefits and Vacation.  The Executive shall be eligible to
participate in such insurance programs (health, disability, or life) or such
other health, dental, retirement, or similar employee benefits programs as the
Board may approve, on a basis comparable to that available to other officers and
executive employees of the Company.  The Executive shall be entitled to four (4)
weeks of paid vacation per year.  The Executive may accumulate up to one and
one-half times his annual vacation accrual rate at any one time.  The value of
any unforfeited, accrued but unused vacation time shall be paid in cash to the
Executive upon termination of his employment for any reason.


(e)           Reimbursement of Expenses.  The Company shall reimburse the
Executive for all reasonable out-of-pocket expenses incurred by the Executive in
connection with the business of the Company and in the performance of his duties
under this Agreement upon the Executive’s presentation to the Company of an
itemized accounting of such expenses with reasonable supporting data.


4.             Termination.  Either party may terminate the Executive’s
employment under this Agreement, without cause, upon ninety (90) days’ written
advance notice to the other party, but subject to the provisions of Section 7
hereof.  The Company may terminate the Executive’s employment for “Cause” (as
hereinafter defined) immediately upon written notice stating the basis for such
termination.  “Cause” for termination of the Executive’s employment shall only
be deemed to exist if the Executive has breached this Agreement and if such
breach continues or recurs more than 30 days after notice from the Company
specifying the action which constitutes the breach and demanding its
discontinuance, exhibited willful disobedience of reasonable directions of the
Chief Executive Officer or the Board, or committed gross malfeasance in
performance of his duties hereunder or acts resulting in an indictment charging
the Executive with the commission of a felony; provided that the commission of
acts resulting in such an indictment shall constitute Cause only if a majority
of the directors who are not also subject to any such indictment determine that
the Executive’s conduct was willful and has substantially adversely affected the
Company or its reputation.  A material failure to perform his duties hereunder
that results from the disability of the Executive shall not be considered Cause
for his termination.


5.             Disability.  If the Executive shall be prevented by illness,
accident, or other incapacity from properly performing his duties hereunder (a
“Disability”) (and, if required by Company, upon the furnishing of evidence
satisfactory to the Company of such Disability), the Company shall, during the
continuance of his Disability but only for the remaining term of this Agreement
or six (6) months, whichever is greater, pay the Executive his compensation
payable under the provisions of Section 3 (above) and continue to provide the
Executive all other benefits provided hereunder, provided that any amount
received during such time by the Executive under a disability insurance policy
carried by the Company shall be credited against the compensation due to the
Executive.  The Executive shall only be considered to have a Disability under
this Agreement to the extent such Executive is considered disabled under
Treasury Regulations § 1.409A-3(i)(4)(i) and no payment shall be made pursuant
to this Section 5 except as in compliance with IRC § 409A and the Treasury
Regulations promulgated thereunder.

 
-2-

--------------------------------------------------------------------------------

 


6.             Death.  In the event of the death of the Executive, except with
respect to any benefits which have accrued and have not been paid to the
Executive hereunder, the provisions of this Employment Agreement shall terminate
immediately.  However, the Executive’s estate shall have the right to receive
compensation due to the Executive as of and to the date of his death and,
furthermore, to receive an additional amount equal to one-twelfth (1/12) of the
Executive’s annual compensation then in effect as specified in Section 3, above,
payable within thirty days of Executive’s death but in no event later than the
March 15th of the year following the year in which Executive’s death occurs.


7.             Severance Pay.


(a)           Severance.  Subject to the conditions set forth below, in the
event that the Executive’s employment is terminated by the Company other than
for Cause, whether during or after the term of this Agreement, the Executive
shall be entitled, for a period of six (6) months following the termination (if
such termination occurs on or before May 31, 2011), or for a period of twelve
(12) months following the termination (if such termination occurs on or after
June 1, 2011), to receive compensation at an annual rate equal to the
Executive’s highest cash compensation received during any 12-month period of his
employment, payable at the Company’s regular payment intervals.  In addition,
the Executive shall be entitled to continue to receive at the Company’s expense,
coverage under the Company’s health insurance policies, or comparable coverage,
during the term of such severance payments, but only until the Executive begins
other employment in connection with which he is entitled to health insurance
coverage.  As a condition of the Executive’s right to receive severance
compensation as provided above, the Executive shall sign and deliver to the
Company a release of all claims that the Executive might otherwise assert
against the Company, in a form approved by the Company.  The payments due under
this Section 7(a) shall commence on the first regularly scheduled payroll date
following the 60th day following Executive’s date of termination and on each
regularly scheduled payroll date thereafter for the applicable severance pay
period and such initial payment will include any payments that otherwise would
have been made on regularly scheduled payroll dates falling between the date of
termination and the initial payment date; provided that the Company has timely
received the properly executed release by Executive in accordance with this
Section 7(a) (which release has not been revoked by the Executive).  If
Executive fails to timely and properly execute and deliver the release,
Executive agrees that he shall not be entitled to receive the benefits described
in this Section 7(a). If the Executive voluntarily resigns his employment
hereunder, or if his employment is terminated for Cause, the Executive shall not
be entitled to any severance pay or other compensation beyond the date of
termination of his employment.

 
-3-

--------------------------------------------------------------------------------

 


(b)           Section 409A Limitation.  If (i) the Executive is a “specified
person” on the date of the Executive’s “separation from service” within the
meaning of Sections 409A(a)(2)(A)(i) and 409A(a)(2)(B)(ii) of the Code, and (ii)
as a result of such separation from service the Executive would receive any
payment under (x) Section 7(a) in connection with an involuntary termination
other than for Cause, or (y) Section 8 that, absent the application of this
paragraph, would be subject to the interest and additional tax imposed pursuant
to Section 409A(a) of the Code as a result of the application of Section
409A(a)(2)(B)(i) of the Code, then such payment shall be made within five (5)
business days of, but in no event earlier than, the date that is the earlier of:
(iii) 6 months after the Executive’s separation from service or (iv) the
Executive‘s date of death, except to the extent that such payment constitutes a
payment under a separation pay plan following an “involuntary separation from
service” (as defined in Treasury Regulation Section 1.409A-1(n)) that does not
provide for a deferral of compensation by reason of the application of Treasury
Regulation Section 1.409A-1(b)(9)(iii).  For the avoidance of doubt, the parties
agree that this Section 7(c) shall be interpreted so that the Executive will
receive payments under (i) Section 7(a) in connection with an involuntary
termination other than for Cause, or (ii) Section 8 during the six month period
specified in this Section 7(c) to the maximum extent permitted by Treasury
Regulation Section 1.409A-1(b)(9)(iii).


(c)           Termination.  The term “termination” for purposes of this Section
7 and Section 8 shall have the meaning ascribed to the term “separation from
service” under Treasury Regulation Section 1.409A-1(h).


8.             Change of Control/Constructive Termination.  In the event that a
Change of Control of the Company, as hereinafter defined, occurs, and the
Executive’s employment by the Company, or a successor to the business of the
Company, is terminated by the Company or the successor in connection with, or
within one year after, the occurrence of such Change of Control, or if, after a
Change of Control, the Executive terminates his employment as a result of a
“constructive termination” of his employment by the Company or such successor,
the Executive shall be entitled for a period of two (2) years following such
termination or constructive termination, to receive compensation at an annual
rate equal to the Executive’s highest cash compensation received during any
12-month period of his employment, payable on each regularly scheduled payroll
date of the Company.. For purposes of this Section, a “constructive termination”
by the Company or its successor shall be deemed to occur if the Executive is
assigned to another position, not comparable in terms of salary, duties, status
or authority, or substantially reducing the Executive’s job responsibilities and
authority from the position, responsibilities and/or authority held by the
Executive prior to the Change of Control, or if the Executive’s place of work
shall be moved more than 75 miles from the Executive’s place of work with the
Company prior to the Change of Control.  For purposes of this Section 8, a
Change of Control shall be deemed to have occurred in the event that a merger,
sale of assets, sale or exchange of stock, or other corporate reorganization
occurs with another corporation or other entity, following which and as a result
of which, at least 50% of the ownership interest of the surviving corporation is
held by persons other than the shareholders of the Company prior to such
transaction, or a majority of the directors of the surviving corporation are
persons other than the directors of the Company prior to such transaction.  Any
notice by the Executive to the Company or its successor claiming a constructive
termination of the Executive shall specify the claimed default by the Company or
the successor and the Company or its successor shall have ninety (90) days to
make such modifications in the Executive’s working relationship as to overcome
the constructive termination.  The term “constructive termination” for purposes
of this Section 8 is intended to have the same meaning as a separation from
service for “good reason” as described in Treasury Regulation Section
1.409A-1(n)(2) and no constructive termination shall be deemed to have occurred
unless the termination would be an involuntary separation from service pursuant
to Treasury Regulation Section 1.409A-1(n)(2).

 
-4-

--------------------------------------------------------------------------------

 


9.             Indemnification.  The Company shall, to the full extent permitted
by applicable law, indemnify the Executive and hold him harmless if he is a
party, or is threatened to be made a party, to any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative,
or investigative, by reason of the fact that the Executive is or was an officer
and employee of the Company or is or was serving at the request of the Company
as a director, officer, employee or agent of another corporation, partnership,
joint venture, trust or other enterprise, against expenses (including attorneys’
fees), judgments, fines and amounts paid in settlement actually and reasonably
incurred by the Executive in connection with such action, suit or proceeding so
long as the Executive acted in good faith and in a manner that he reasonably
believed to be in or not opposed to the best interests of the Company and, with
respect to any criminal action or proceeding, had no reasonable cause to believe
his conduct was unlawful.  To the fullest extent permitted by law, the Company
shall pay such expenses of the Executive in advance of the final disposition of
such action upon satisfying such conditions as may be imposed by law with
respect to such advances.


10.           Covenant Not to Compete.  During the continuance of his employment
by the Company and for a period of six (6) months after termination (if such
termination occurs on or before May 31, 2011), or for twelve (12) months after
termination of his employment (if such termination occurs on or after June 1,
2011), the Executive shall not, anywhere in the United States, engage in any
business which competes directly or indirectly with the Company.  Any company or
business which is engaged in the air medical transport business or the business
of furnishing or retrofitting aircraft to provide medical transports shall be
deemed to be engaged in business in competition with the Company.


11.           Trade Secrets and Confidential Information.  During his employment
by the Company, and for a period of five years thereafter, the Executive shall
not, directly or indirectly, use, disseminate, or disclose for any purpose other
than for the purposes of the Company’s business, any of the Company’s
confidential information or trade secrets, unless such disclosure is compelled
in a judicial proceeding.  Upon termination of his employment, all documents,
records, notebooks, and similar repositories of records containing information
relating to any trade secrets or confidential information then in the
Executive’s possession or control, whether prepared by him or by others, shall
be left with the Company or returned to the Company upon its request.


12.           Severability.  It is the desire and intent of the parties that the
provisions of Sections 10 and 11 shall be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought.  Accordingly, if any particular sentence or portion
of either Section 10 or 11 shall be adjudicated to be invalid or unenforceable,
the remaining portions of such section nevertheless shall continue to be valid
and enforceable as though the invalid portions were not a part thereof.  In the
event that any of the provisions of Section 10 relating to the geographic areas
of restriction or the period of restriction shall be deemed to exceed the
maximum area or period of time which a court of competent jurisdiction would
deem enforceable, the geographic areas and times shall, for the purposes of this
Agreement, be deemed to be the maximum areas or time periods which a court of
competent jurisdiction would deem valid and enforceable in any state in which
such court of competent jurisdiction shall be convened.

 
-5-

--------------------------------------------------------------------------------

 


13.           Injunctive Relief.  The Executive agrees that any violation by him
of the agreements contained in Sections 10 and 11 are likely to cause
irreparable damage to the Company, and therefore agrees that if there is a
breach or threatened breach by the Executive of the provisions of said sections,
the Company shall be entitled to an injunction restraining the Executive from
such breach.  Nothing herein shall be construed as prohibiting the Company from
pursuing any other remedies for such breach or threatened breach.


14.           Section 409A.  This Agreement is intended to comply with the
requirements of Section 409A of the Code and the regulations and guidance
promulgated or issued thereunder (“Section 409A”), and shall be construed and
interpreted in accordance with such intent.  To the extent any payment or
benefit provided under this Agreement is subject to Section 409A, such benefit
shall be provided in a manner that complies with Section 409A, including any IRS
guidance promulgated with respect to Section 409A; provided, however, in no
event shall any action to comply with Section 409A reduce the aggregate amount
payable to Executive hereunder unless expressly agreed in writing by
Executive.  Except as otherwise permitted under Section 409A, no payment
hereunder shall be accelerated or deferred unless such acceleration or deferral
would not result in additional tax or interest pursuant to Section 409A.  Each
payment described in this Agreement that is scheduled to be made on a regularly
scheduled payroll date shall be a separate payment for purposes of Section 409A
to the fullest extent permitted by Section 409A.


15.           Miscellaneous.


(a)           Notices.  Any notice required or permitted to be given under this
Agreement shall be directed to the appropriate party in writing and mailed or
delivered, if to the Company, to 7301 South Peoria, Englewood, Colorado 80112 or
to the Company’s then principal office, if different, and if to the Executive,
to such address as the Executive may have furnished to the Company for this
purpose or, if the Executive has furnished no such address, to the Executive’s
last known address as shown on the Company’s records.


(b)           Binding Effect.  This Agreement is a personal service agreement
and may not be assigned by the Company or the Executive, except that the Company
may assign this Agreement to a successor by merger, consolidation, sale of
assets or other reorganization.  Subject to the foregoing, this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors, assigns, and legal representatives.


(c)           Amendment.  This Agreement may not be amended except by an
instrument in writing executed by each of the parties hereto.


(d)           Applicable Law.  This Agreement is entered into in the State of
Colorado and for all purposes shall be governed by the laws of the State of
Colorado.
 
 
-6-

--------------------------------------------------------------------------------

 


(e)           Counterparts.  This instrument may be executed in one or more
counterparts, each of which shall be deemed an original.


(f)            Entire Agreement.  This Agreement supersedes and replaces all
prior agreements between the parties related to the employment of the Executive
by the Company.


IN WITNESS WHEREOF, the parties have executed this Agreement as of this 17th day
of June, 2010.



 
AIR METHODS CORPORATION
             
By:
/s/ Aaron D. Todd  
 
Aaron D. Todd, Chief Executive Officer              
THE EXECUTIVE:
             
 /s/ Howard L. Ragsdale
 
Howard L. Ragsdale


 
-7-

--------------------------------------------------------------------------------